FIFTH DIVISION
                                MILLER, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   November 2, 2020



In the Court of Appeals of Georgia
 A20A1387. BETTIS v. THE STATE.

      MILLER, Presiding Judge.

      In this 2015 retrial case,1 a Richmond County jury found Roger Bettis guilty

of two counts of aggravated assault, one count of criminal attempt to commit rape,

one count of kidnapping, and one count of possession of a knife during the

commission of a crime, and the trial court sentenced Bettis to 95 years’ imprisonment.

Bettis appeals from the denial of his motion for new trial, arguing that (1) the trial

court violated his confrontation rights by admitting an expert witness’ out-of-court


      1
         A jury initially found Bettis guilty of two counts of aggravated assault, one
count of criminal attempt to commit rape, one count of kidnapping, and one count of
possession of a knife during the commission of a crime, but this Court reversed
Bettis’ convictions and remanded the case for a new trial because the trial court failed
hold a hearing before denying Bettis’ request to represent himself at trial. Bettis v.
State, 328 Ga. App. 167, 169-170 (1) (761 SE2d 570) (2014).
statements and test results; (2) the evidence was insufficient to support his kidnapping

conviction; and (3) the trial court denied him the opportunity to be present at

sentencing. For the reasons that follow, we affirm Bettis’ convictions, but we vacate

his sentence and remand for resentencing.

      Viewed in the light most favorable to the jury’s verdicts,2 the evidence adduced

at trial showed that on June 3, 2009, Martha Seago was visiting her husband who was

hospitalized at a local hospital when she decided to use the restroom. As Seago used

the restroom in the first stall, someone entered the restroom and went into the stall

next to her. Seago leaned down to look under the stall to ensure that the person was

a woman and saw that the person was wearing shoes that did not appear to be

women’s shoes. Seago testified that the shoes were “real big” and appeared to be

black tennis shoes. When Seago again leaned down to look under the stall, she began

to panic after noticing that the person had left the stall. A man then came over the top

of the stall, got on top of Seago, put his arm around her, and began to choke her until

she passed out. Seago later awoke to discover that she had been lying on the floor and

that the lower half of her body was unclothed. As a result of the attack, Seago lost

four teeth, her jaw was dislocated, and she sustained trauma to her neck which

      2
          Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

                                           2
required her to undergo multiple surgeries. Seago sustained lacerations to her lip and

above one of her eyes, and she also sustained bruises over her body. Seago testified

that she did not see her attacker’s face, but she described him as a black male.



      Following Seago’s attack that day, Tammie Kates, who had been at the same

hospital as Seago, went to the restroom to get a paper towel. After entering the

restroom, Kates heard “a moaning noise” and walked to the corner of the restroom

and met a man “face to face,” whom she identified as Bettis. When Kates began to

retreat, Bettis reached around her and held the bathroom door shut so that she could

not leave. Kates began to scream, and Bettis brandished a knife and told her to stop

screaming or else he would cut and kill her. Bettis then directed Kates to the last stall

in the bathroom and held the knife towards her as he followed her to the stall. After

reaching the stall, Bettis told Kates to shut the door of the stall. After a few minutes,

Kates called out to Bettis and asked whether she could come out of the stall but she

did not get a response. Kates then exited the stall and looked toward the first stall and

saw a person and blood on the floor, and then she ran to get help for Seago.

      An officer with the Richmond County Sheriff’s Office responded to the scene

and observed bloody toilet tissue in the doorway to the restroom where Seago was

                                           3
attacked. The officer observed more bloody tissue at the entrance of the first stall, and

he also observed blood smears on the floor, on the wall, and on the toilet tissue

dispenser. A wet, bloody rag was also found on the floor near the front of the stall,

and more wet tissue was found on top of the toilet bowl along with white underwear

found underneath the toilet bowl. Hair was also found on the toilet and the floor. A

security operations supervisor at the hospital extracted photographs and video footage

from the hospital’s security systems that depicted the suspect walking around inside

the hospital.3 An investigator from the Richmond County Sheriff’s Office obtained

the footage, distributed the footage to the media, and Bettis was later determined to

be a suspect in the crimes.

      Linda Bettis, Bettis’ mother, testified that Bettis was staying with her in June

2009, and that her daughter called her and told her to turn on her television. When she

turned on her television, she saw images of someone who looked liked Bettis walking

down the hallway of the hospital. Linda also received phone calls from other family

members and non-family members telling her that they had seen Bettis on television




      3
         The photographs and video footage were entered into evidence and displayed
to the jury.

                                           4
following the attack. The police later came to Linda’s home and took some of Bettis’

clothing for forensic testing.

      Cynthia Seguin, an assistant manager for the forensic biology section of the

Georgia Bureau of Investigation (“GBI”), testified that she had worked with Connie

Pickens in GBI’s forensic biology section prior to Pickens’ death in 2014 and that she

had conducted peer reviews of Pickens’ test results and conclusions pertaining to the

clothing retrieved from Linda’s home. During Seguin’s testimony, she was given a

copy of the transcript of Pickens’ testimony at Bettis’ 2010 trial, and she read

Pickens’ testimony from that trial to the jury. The testimony revealed that Pickens

conducted testing on Bettis’ shorts, and that DNA found on the shorts matched

Seago’s DNA. Seguin also testified that she was the peer-reviewer for Pickens’ work

in Bettis’ case and that she also agreed with Pickens’ conclusion.

      Bettis was subsequently indicted on two counts of aggravated assault (OCGA

§ 16-5-21), one count of criminal attempt to commit rape (OCGA § 16-4-1), one

count of kidnapping (OCGA § 16-5-40), and one count of possession of a knife

during the commission of a crime (OCGA § 16-11-106). Bettis elected to represent

himself at his retrial and the trial court appointed standby counsel to assist Bettis.

After the retrial, a jury again convicted Bettis on all counts, and the trial court

                                          5
sentenced him to 95 years’ imprisonment. Bettis filed a motion for new trial, which

the trial court denied after a hearing. This appeal followed.

      1. First, Bettis argues that the trial court violated his confrontation rights by

admitting Pickens’ testimony from Bettis’ 2010 trial into evidence at trial. We

conclude that, even if the trial court erred in admitting this evidence, Bettis cannot

show that he is entitled to any relief on this claim.

      As a preliminary matter, we note the parties dispute whether this issue was

preserved for appellate review. Pretermitting whether Bettis’ objection was preserved,

we determine that even if this issue had been preserved for appellate review and the

trial court erred in admitting Pickens’ testimony, Bettis cannot show harmful error.

See McCord v. State, 305 Ga. 318, 321 (2) (a) (825 SE2d 122) (2019) (“[A]lthough

the admission of evidence in violation of the Confrontation Clause is error of

constitutional magnitude, it can be harmless error if the State can prove beyond a

reasonable doubt that the error did not contribute to the verdict, such as when the

evidence at issue is cumulative of other properly-admitted evidence or when the

evidence against the defendant is overwhelming.”) (citation and punctuation omitted).

During trial, Seguin testified that she peer-reviewed Pickens’ work in Bettis’ case.

Seguin described the peer review process as follows:

                                           6
      [W]hen a scientist is completed with their testing and they have issued
      a report that case is assigned to another qualified scientist which means
      they have to be qualified to do the exact same testing and be experts in
      their field as well. They will review all of the notes that the other
      scientist, the original working scientist performed, to make sure that all
      steps were done correctly and within policy. And they will review the
      report and conclusions that were generated from that initial[] scientist.
      They then have to agree with those reports, those results, in order to
      release the reports to the customers.


Seguin further testified that she reviewed all of Pickens’ notes and results from the

testing that was conducted in Bettis’ case and that she “independently” agreed with

Pickens’ conclusions. Specifically, Seguin testified that, in order for her to conclude

that the DNA on Bettis’ clothing matched Seago’s DNA, the DNA on Bettis clothing

would have to match all of the places on Seago’s DNA profile and that the match

between the DNA on Bettis’ clothing and Seago’s DNA was a “perfect match.”

Although Bettis briefly mentions Seguin’s testimony in his brief, he does not

otherwise challenge the admission of Seguin’s testimony on appeal.4 Therefore, even

      4
       Notably, even if Bettis had challenged the admission of Seguin’s testimony
on appeal, such a challenge would not be successful. See Sanchious v. State, 351 Ga.
App. 611, 615-616 (1) (b) (831 SE2d 843) (2019) (holding that a forensic biologist’s
testimony that she peer-reviewed another analyst’s work to ensure that the procedures
were followed and that she independently agreed with the analyst’s conclusion was
admissible at trial); Thomas v. State, 342 Ga. App. 310, 314 (2) (803 SE2d 131)

                                          7
if the trial court erred in admitting Pickens’ 2010 trial testimony, the testimony was

merely cumulative of Seguin’s testimony, and thus Bettis cannot show any harm from

the trial court’s alleged error in admitting Pickens’ testimony. See McCord, supra,

305 Ga. at 322 (2) (a) (i) (holding that the defendant could not show harmful error

from the Confrontation Clause violation where the evidence was cumulative of the

other evidence admitted at trial). Accordingly, Bettis is not entitled to any relief on

this claim.

      2. Next, Bettis argues that the evidence was insufficient to sustain his

kidnapping conviction because the State failed to show sufficient evidence of

asportation as to Kates. We disagree and conclude that the evidence was sufficient

to show asportation to sustain Bettis’ kidnapping conviction.5



(2017) (affirming the admissibility of the testimony from a second chemist who did
not perform the drug test but independently agreed with the conclusion of the first
chemist who was unavailable to testify at trial).
      5
        In Bettis’ first appeal, we determined that the evidence was sufficient to
sustain each of his convictions. See Bettis, supra, 328 Ga. App. at 171 (2). Because
we remanded Bettis’ case for a new trial which resulted in a new evidentiary record,
we will address this enumeration of error. See Welbon v. State, 304 Ga. 729, 729-730
(1) (822 SE2d 277) (2018) (explaining that when an appellate court determines that
the evidence is sufficient to sustain a conviction but the case is remanded for other
reasons, the sufficiency of the evidence may not be raised in a second appeal unless
a new trial is held).

                                          8
      On appeal from a criminal conviction, the evidence must be viewed in
      the light most favorable to the verdict, and the defendant no longer
      enjoys a presumption of innocence. An appellate court neither weighs
      the evidence nor determines witness credibility, but rather determines
      only whether the evidence was sufficient for a rational trier of fact to
      find the essential elements of the charged offense beyond a reasonable
      doubt. Conflicts in the testimony of witnesses, including those of the
      State, raise questions of credibility for the jury to resolve. As long as
      there is some competent evidence, even though contradicted, to support
      each fact necessary to prove the State’s case, the jury’s verdict will be
      upheld.


(Citations and punctuation omitted.) Rivera v. State, 293 Ga. App. 215 (666 SE2d

739) (2008). “A person commits the offense of kidnapping when such person abducts

or steals away another person without lawful authority or warrant and holds such

other person against his or her will.” OCGA § 16-5-40 (a) (2009). In Garza v. State,

284 Ga. 696 (670 SE2d 73) (2008), the Supreme Court of Georgia articulated four

factors for assessing the asportation element of the kidnapping statute6 to determine

whether the movement in question serves to isolate the victim from protection or

rescue, which can sustain a kidnapping conviction, or is merely attendant to some


      6
          “Although the standard set forth in Garza has since been superseded by statute
. . . it was the standard applicable at the time of [Bettis’] 2009 conviction.” Hyden v.
State, ___ Ga. ___ (1) (839 SE2d 506) (2020).

                                           9
other charged crime. Id. at 702 (1). Those four factors are: “(1) the duration of the

movement; (2) whether the movement occurred during the commission of a separate

offense; (3) whether such movement was an inherent part of that separate offense; and

(4) whether the movement itself presented a significant danger to the victim

independent of the danger posed by the separate offense.” (Citation omitted.) Id. A

reviewing court need not find that all of these factors have been met in order to

conclude that there is sufficient evidence showing asportation. Chatman v. Brown,

291 Ga. 785, 787 (1) (733 SE2d 712) (2012).

      Here, the evidence showed that after Kates entered the restroom and

encountered Bettis, Bettis reached around Kates and held the bathroom door shut as

she tried to exit the restroom. Kates testified that Bettis then brandished a knife and

threatened to cut and kill her. Kates further testified that Bettis then made her walk

into a stall inside the bathroom while still holding the knife and that he instructed her

to close the door to the stall. Although the record does not indicate the duration of the

movements, we conclude that Bettis’ action of directing Kates from the bathroom

door to a bathroom stall by knifepoint was sufficient to establish the asportation

element of kidnapping under Garza. See Baxter v. State, 329 Ga. App. 589, 595-596

(4) (765 SE2d 738) (2014) (asportation element of kidnapping was satisfied where

                                           10
the defendant raped the victim on her couch and then made the victim go to her

bathroom and take a shower); Williams v. State, 307 Ga. App. 675, 676-678 (1) (705

SE2d 906) (2011) (evidence sufficient to show the asportation element of kidnapping

where the defendant moved the victim at gunpoint inside a hotel room to the

bathroom within the hotel room). Also, contrary to Bettis’ claim, the movement was

not an inherent part of the aggravated assault offense. “An aggravated assault occurs

when a person assaults with a deadly weapon or with any object, device, or

instrument which, when used offensively against a person, is likely to or actually does

result in serious bodily injury.” (Citation and punctuation omitted). Williams, supra,

307 Ga. App. at 678 (1). Thus, the aggravated assault was completed when Bettis

brandished the knife and threatened to “cut and kill” Kates after she entered the

restroom. The movement occurred after Bettis brandished the knife and threatened

to cut and kill Kates. See id. (holding that the movement was not an inherent part of

the defendant’s aggravated assault conviction where the defendant pointed the gun

at the victim and grabbed her by the neck before forcing the victim into the

bathroom). We further reject Bettis’ claim that his actions of forcing Kates into the

bathroom stall exposed her to less danger. “[M]oving [Kates] into the bathroom [stall]

placed her in a more dangerous situation because isolating her made it easier for

                                          11
[Bettis] to maintain control over her and made it impossible for her to call for help.”

(Citation and punctuation omitted.) Baxter, supra, 329 Ga. App. at 595 (4).

Accordingly, we conclude that this evidence was sufficient to show asportation, and

the evidence was therefore sufficient to sustain Bettis’ kidnapping conviction.

      3. Lastly, Bettis argues that the trial court erred in denying him the opportunity

to be present at sentencing when he requested to be brought back to the courtroom for

the pronouncement of his sentence. We agree that the trial court violated Bettis’

constitutional rights when it failed to allow Bettis to be present for the

pronouncement of his sentence.

      A trial court’s ruling that a defendant waived his or her right to be present

during a critical stage of the trial will be affirmed if there is any evidence to support

the ruling. See Cesari v. State, 334 Ga. App. 605, 609 (1) (780 SE2d 56) (2015) (“We

will affirm a trial court’s finding of a waiver [of the right to be present during a

critical stage of the trial] if any evidence supports it.”).

      “Embodied in the constitutional right to the courts under Art. I, Sec. I, Par. XII

of the Georgia Constitution of 1983 is the right of the criminal defendant to be

present at any stage of a criminal proceeding that is critical to its outcome if the

defendant’s presence would contribute to the fairness of the procedure.” (Citation and

                                            12
punctuation omitted.) Lyde v. State, 311 Ga. App. 512, 513 (1) (716 SE2d 572)

(2011). “[S]entencing is a critical stage at which a defendant is generally entitled to

be present under the Georgia Constitution.” (Citation and punctuation omitted.)

Taylor v. State, 295 Ga. App. 689, 690 (1) (673 SE2d 7) (2009). Thus, a trial court

violates these constitutional rights unless the defendant validly waives his right to be

present, and the “violation of [his] right to be present which is presumed prejudicial

. . . is not subject to a harmless error analysis under Georgia law.” (Citation omitted.)

Id. While we have noted that “a trial court is not required to make moment-by-

moment inquiries as to whether a defendant who voluntarily absented himself later

wishes to [be] present[,] . . . we cannot say that a nondisruptive defendant who

voluntarily absents himself for a time may never regain his right to be present.”

(Citations, punctuation, and emphasis omitted.) Cesari, supra, 334 Ga. App. at 609

(1).

       Here, the following colloquy occurred between Bettis and the trial court at the

beginning of sentencing prior to the trial court taking testimony from witnesses:

       [BETTIS]: Judge Brown, have I got to be in here for this?


       THE COURT: I’m sorry.



                                           13
      [BETTIS]: Have I got to be in here for this? I mean I don’t want to hear
      nothing they got to say.


      THE COURT: All right. It’s your sentencing. If you elect to --


      [BETTIS]: I understand. Bring me back here and give me the digits. I
      don’t want to hear nothing they got to say.


(Emphasis supplied.) After Bettis was removed from the courtroom, the trial court

ruled that Bettis had waived his right to be present for sentencing and sentenced

Bettis to 95 years’ imprisonment. At the hearing for his motion for new trial, Bettis

confirmed that when he told the trial court, “bring me back here and give me the

digits,” he meant that he did not want to be in the courtroom while the victims and

their family members testified but that he wanted to be present when the sentence was

pronounced.

      We conclude that the trial court denied Bettis his right to be present for the

portion of the sentencing hearing where the trial court pronounced its sentence. As

reflected in the colloquy above, Bettis chose to waive his right to be present only

during the evidentiary portion of his sentencing hearing but desired to be present

when his sentence was pronounced. Specifically, Bettis told the trial court, “bring me



                                         14
back here and give me the digits.”7 Because Bettis was absent for a critical part of his

sentencing for which he specifically requested to be present, we vacate Bettis’

sentence and remand the case for resentencing. See Taylor, supra, 295 Ga. App. at

690 (1) (vacating the defendant’s sentence and remanding for resentencing where the

defendant was not present in the courtroom when the trial court pronounced her

sentence).

      Accordingly, for the reasons stated above, we affirm Bettis’ convictions but we

vacate his sentence and remand the case for resentencing.

      Judgment affirmed in part, vacated in part, and case remanded for

resentencing. Markle and Colvin, JJ., concur.




      7
         The State’s reliance on Worthen v. State, 342 Ga. App. 612 (804 SE2d 139)
(2017), is greatly misplaced because although the defendant absented himself from
a portion of the proceedings in that case, the defendant never sought to regain his
right to be present during the remainder of the proceedings. Id. at 612-613 (1). Thus,
Worthen is distinguishable and does not compel a different result here.

                                          15